Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
as of July 17, 2006, between I&G PEACHTREE CORNERS, L.L.C., a Delaware limited
liability company (“Landlord”), and XTEND NETWORKS, INC., a Delaware corporation
(“Tenant”).

R E C I T A L S

A.            Landlord’s predecessor in title and Tenant entered into a certain
Lease Agreement, dated as of January 20, 2005 (the “Lease”).  Under the terms of
the Lease, Landlord leases to Tenant approximately 5,740 rentable square feet
situated in Suite 210  (the “Existing Premises”) of the building commonly known
as The Corners Office Park located at 6625 The Corners Parkway, Norcross, GA
30092 (the “Building”).

B.            The parties desire to amend the Lease to provide for (i) the
relocation of Tenant to certain space on the first floor of the Building
stipulated to contain 14,654 rentable square feet situated in Suites 100 and 120
(the “New Premises”), as outlined on the diagram attached as Exhibit A, (ii) the
termination of the Lease with respect to the Existing Premises, (iii) the
extension of the Term, and (iv) certain other agreements, all as set forth in
and subject to the terms and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.             Capitalized Terms.  All capitalized terms which are not
specifically defined in this Amendment and which are defined in the Lease will
have the same meaning for purposes of this Amendment as they have in the Lease.

2.             Lease Term.  Subject to the terms and conditions set forth in
this Amendment, the Term is hereby extended to expire on the last day of the
calendar month in which the day immediately preceding the fifth annual
anniversary of the Rent Effective Date (as defined in Paragraph 3 below) occurs
(the “Revised Term Expiration Date”).  The period beginning on the New Premises
Effective Date (as defined in Paragraph 3(d) below) and ending on the Revised
Term Expiration Date is referred to as the “Revised Term”.


3.             NEW PREMISES.  EFFECTIVE AS OF THE NEW PREMISE EFFECTIVE DATE,
LANDLORD LEASES TO TENANT, AND TENANT LEASES FROM LANDLORD, THE NEW PREMISES. 
THE “NEW PREMISES EFFECTIVE DATE” MEANS THE DATE WHICH IS 60 DAYS AFTER THE
LATER TO OCCUR OF (A) THE DATE THIS AMENDMENT IS FULLY EXECUTED BY THE PARTIES
HERETO, AND (B) A BUILDING PERMIT HAS BEEN ISSUED TO LANDLORD FOR PERFORMANCE OF
THE WORK (AS DEFINED IN THE WORK LETTER), SUBJECT TO THE PROVISIONS OF THIS
AMENDMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BELOW IN THIS PARAGRAPH 3,
LANDLORD WILL HAVE NO LIABILITY TO TENANT FOR FAILURE TO DELIVER POSSESSION OF
THE NEW PREMISES TO TENANT WITH THE WORK SUBSTANTIALLY COMPLETED BY THE DATE SET
FORTH ABOVE. IF LANDLORD FAILS TO DELIVER POSSESSION OF THE NEW PREMISES BY SUCH
DATE WITH THE WORK SUBSTANTIALLY COMPLETED FOR ANY REASON OTHER THAN A TENANT
DELAY (AS DEFINED IN THE WORK LETTER), THE NEW PREMISES EFFECTIVE DATE WILL BE
DEFERRED UNTIL LANDLORD DELIVERS POSSESSION OF THE NEW PREMISES WITH THE WORK
SUBSTANTIALLY COMPLETED.  IF LANDLORD FAILS TO

1


--------------------------------------------------------------------------------





DELIVER POSSESSION OF THE PREMISES BY SUCH DATE WITH THE WORK SUBSTANTIALLY
COMPLETED DUE TO A TENANT DELAY, THEN THE NEW PREMISES EFFECTIVE DATE WILL NOT
BE DEFERRED.  LANDLORD AND TENANT AGREE, UPON DEMAND BY THE OTHER, TO EXECUTE
AND DELIVER A COMMENCEMENT DATE AGREEMENT IN THE FORM OF EXHIBIT C ATTACHED
WITHIN 15 DAYS AFTER SUCH REQUEST.

If Landlord fails to deliver possession of the New Premises with the Work
substantially complete on or before the New Premises Effective Date (plus one
additional day for each day that substantial completion of the Work is delayed
due to a Tenant Delay, as defined in the Work Letter, or due to an Unavoidable
Delay (as defined in the Lease), Landlord will grant to Tenant a credit (the
“Rent Credit”) equal to $722.66 multiplied by the number days in the period
beginning on the day immediately following the New Premises Effective Date and
ending on the day on which Landlord delivers to Tenant possession of the New
Premises with the Work substantially completed, inclusive.  Except for such Rent
Credit, as herein provided, there will be no other liability against Landlord
for failure to complete the Work or deliver possession of the New Premises.  
Landlord will apply such Rent Credit (if any) against Base Rent coming due under
this Lease in the order in which such Base Rent becomes due.

Effective as of the New Premises Effective Date:

(a)           except as otherwise provided in this Amendment, all references in
the Lease and this Amendment to the term “Premises” will mean the New Premises,
and shall not include the Existing Premises.  The Lease, as amended hereby,
shall be of no further force and effect with respect to the Existing Premises,
and Tenant shall not be liable for any obligations under the Lease with respect
to the Existing Premises (except for those obligations with respect to the
Existing Premises which would survive the termination of the Lease), but Tenant
shall be liable for all obligations under the Lease with respect to the New
Premises which accrue from and after the New Premises Effective Date.  Within 15
business days after the New Premises Effective Date, Tenant will deliver to
Landlord possession of the Existing Premises in the condition required by
Section 17 of the Lease.  Section 18 of the Lease (Holding Over) will apply to
Tenant’s failure to vacate the Existing Premises within the required time;

(b)           all references in the Lease to the rentable square footage of the
Premises will be deemed to be 14,654 rentable square feet for the New Premises;

(c)           Tenant’s Proportionate Share will be deemed to be 14.1908% (14,654
rentable square feet in the New Premises divided by 103,264 rentable square feet
in the Building); and

(d)           The “Rent Effective Date” shall mean the 60th calendar day after
the New Premises Effective Date, unless the New Premises Effective Date is the
first day of a calendar month, in which case the “Rent Effective Date” means the
first day of the 3rd calendar month of the Revised Term.

2


--------------------------------------------------------------------------------




4.             Rental.

(a)           Effective as of the Rent Effective Date, Tenant shall pay Base
Rent for the New Premises as follows:

PERIOD
(may be less than
12 calendar months)

 

BASE RENT
(annualized)

 

MONTHLY INSTALLMENTS
OF BASE RENT

 

New Premises Effective Date through the day immediately preceding the Rent
Effective Date

 

$

0.00

 

$0.00
($0.00 x 14,654 rsf ÷12)

 

Rent Effective Date through the last day of the first Lease Year

 

$

263,772.00

 

$21,981.00
($18.00 x 14,654 rsf ÷ 12)

 

First day of the second Lease Year through the last day of the second Lease Year

 

$

271,685.16

 

$22,640.43
($18.54 x 14,654 rsf ÷ 12)

 

First day of the third Lease Year through the last day of the third Lease Year

 

$

279,891.36

 

$23,324.28
($19.10 x 14,654 rsf ÷ 12)

 

First day of the fourth Lease Year through the last day of the fourth Lease Year

 

$

288,244.20

 

$24,020.35
($19.67 x 14,654 rsf ÷ 12)

 

First day of the fifth Lease Year through the last day of the fifth Lease Year

 

$

296,890.08

 

$24,740.84
($20.26 x 14,654 rsf ÷ 12)

 

First day of the sixth Lease Year through the last day of the Revised Term

 

$

305,829.00

 

$25,485.75
($20.87 x 14,654 rsf ÷ 12)

 

 

A “Lease Year” shall be each twelve (12) month period beginning on the New
Premises Effective Date; provided, however, if the New Premises Effective Date
is not the first day of the month, the first Lease Year shall commence on the
New Premises Effective Date and end on the last day of the 12th calendar month
thereafter and the second and each succeeding Lease Year shall commence on
anniversaries of the first day of the calendar month immediately following the
calendar month in which the New Premises Effective Date occurs.

(b)           Under Section 3(b) of the Lease, beginning on January 1, 2007,
Tenant shall continue to pay Tenant’s Proportionate Share of the excess of
actual Operating Expenses for each calendar year over the Operating Expense
Base, which shall be the Operating Expenses incurred by Landlord in the base
year 2006 and such Operating Expenses shall continue to be “grossed up” in the
manner set forth in the last grammatical sentence of Section 3(c) of the Lease.

3


--------------------------------------------------------------------------------




5.             Preparation and Condition of New Premises.  Commencing on the New
Premises Effective Date, Landlord is leasing the New Premises to Tenant “AS IS”
and “With All Faults”, without any representations or warranties of any kind
(including, without limitation, any express or implied warranties of
merchantability, fitness or habitability).  However, to the extent indicated in
the Work Letter attached to this Amendment as Exhibit B (the “Work Letter”),
Landlord will cause the New Premises to be improved in accordance with the Plans
(as defined in the Work Letter) and on the terms, conditions and provisions as
provided in the Work Letter.  Landlord will have no responsibility for the cost
of the Work except as expressly provided in the Work Letter.  Landlord will use
commercially reasonable efforts to complete the Work within the time provided in
the Work Letter, but Landlord will have no liability to Tenant for any delays in
the performance or completion of the Work, except as expressly described in
Paragraph 3 above.

Taking possession of the New Premises by Tenant will be conclusive evidence as
against Tenant that the New Premises were in good and satisfactory condition
when possession was so taken, except as otherwise expressly provided in the Work
Letter.

6.             Other Provisions.  Paragraph 1 (Contingent Right to Terminate) of
Exhibit G (Special Stipulations) to the Lease is hereby deleted in its entirety.

7.             Guaranty.  Contemporaneously with Tenant’s execution of this
Amendment and delivery thereof to Landlord, Tenant will deliver to Landlord a
guaranty from VYYO Inc., (the “Guarantor”), guarantying Tenant’s obligations
under the Lease, as amended by this Amendment.  Such guaranty will be in a form
reasonably acceptable to Landlord.

8.             Security Deposit.  The amount of the Security Deposit set forth
in Section 1(n) of the Lease shall be amended to be $43,962.00.  Tenant shall
deliver the portion of the Security Deposit not previously delivered to Landlord
under the Lease ($35,830.33) to Landlord concurrent with the delivery of this
Amendment executed by Tenant.

9.             Authority; Not Restricted.  Landlord and Tenant each represent
and warrant to the other that this Amendment has been duly authorized, executed
and delivered by and on behalf of each party hereto and constitutes the valid
and binding agreement of Landlord and Tenant in accordance with the terms
hereof.  Tenant warrants and represents to Landlord that Tenant is not, and
shall not become, a person or entity with whom Landlord is restricted from doing
business with under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including, but not limited to, those named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, but not limited to, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and shall not engage in any dealings or transaction or be otherwise
associated with such persons or entities.

10.           Real Estate Brokers. Each party hereto hereby represents and
warrants to the other that in connection with this Amendment, the party so
representing and warranting has not dealt with any real estate broker, agent or
finder, except for Jones Lang LaSalle Americas, Inc. and The Staubach
Company-Southeast, Inc. (together, the “Brokers”), and, to its knowledge no
other broker initiated or participated in the negotiation of this

4


--------------------------------------------------------------------------------




Amendment, submitted or showed the applicable premises to Tenant or is entitled
to any commission in connection with this Amendment.  Each party hereto will
indemnify, defend and hold harmless the other against any and all claims, costs,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) in connection with any inaccuracy in such party’s representation. 
Landlord hereby agrees that it will pay a commission to the Brokers according to
a separate agreement.

11.           Stipulation.  The New Premises are stipulated for all purposes to
contain the number of rentable square feet as set forth in this Amendment. 
Unless otherwise expressly provided herein, any statement of square footage set
forth in this Amendment, or that may have been used in calculating rental, is an
approximation which Landlord and Tenant agree is reasonable and the rental based
thereon is not subject to revision whether or not the actual square footage is
more or less.

12.           Counterparts.  This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart will be deemed to be an original, but all such counterparts
will together constitute but one and the same Amendment.

13.           Time of Essence.  Time is of the essence of this Amendment.

14.           No Offer.  Submission of this instrument for examination or
negotiation will not bind Landlord, and no obligation on the part of Landlord
will arise until this Amendment is executed and delivered by both Landlord and
Tenant.

15.           Entire Agreement.  This Amendment and the Lease contain all the
terms, covenants, conditions and agreements between Landlord and Tenant relating
to the relocation of the Premises and the extension of the Term and the other
matters provided for in this instrument.  In the event of a conflict between the
terms of the Lease and the terms of this Amendment, the terms of this Amendment
shall control.  No prior or other agreement or understanding pertaining to such
matters other than the Lease will be valid or of any force or effect.  This
Amendment may only be modified by an agreement in writing signed by Landlord and
Tenant.

16.           Limitation on Liability.  The liability of Landlord to Tenant
under this Amendment will be limited as provided in Section 29(xxi) of the
Lease, which Section is incorporated herein by reference as though fully set
forth herein.

5


--------------------------------------------------------------------------------




17.           Lease in Full Force and Effect.  As modified hereby, the Lease and
all of the terms and provision thereof remain in full force and effect and are
incorporated herein as if herein fully recited.

 

TENANT: XTEND NETWORKS, INC., a
Delaware corporation

 

 

 

By:

/s/ Avner Kol

 

 

 

 

Name: Avner Kol
Title: Chief Operating Officer
Date: July 7, 2006

 

 

 

 

 

I&G PEACHTREE CORNERS, L.L.C., a
Delaware limited liability company

 

 

 

By:

LaSalle Income & Growth Fund IV,
its managing member

 

 

 

 

 

By:

/s/ Allison McFaul

 

 

 

 

 

 

Name: Allison McFaul
Title: Vice President
Date: July 12, 2006

 

6


--------------------------------------------------------------------------------


Exhibit A

New Premises Floor Plan

 

 


--------------------------------------------------------------------------------


Exhibit B

Work Letter

1.             PLANNING.

The space plan, dated May 15, 2006 (P-4, P-4A, P-4B) and prepared by Schneider
Wright (the “Space Planner”), is attached to this Work Letter (the “Space
Plan”).   Within 5 business days after Tenant’s execution and delivery of this
Amendment to Landlord, Tenant will (or will cause the Space Planner to) devote
such time in consultation with Landlord and Landlord’s architect (the
“Architect”) as Landlord deems reasonably necessary to furnish to Landlord or
the Architect by such date such other information relative to the New Premises
as Landlord may deem reasonably necessary to enable the Architect to commence on
or before such date architectural plans and specifications (the “Proposed
Architectural Plans”) for improving the New Premises.  The information to be
furnished by Tenant and the Space Planner to the Architect will include but not
be limited to:

a.             Special loading, such as the location of file cabinets or special
equipment.

b.             Openings in the walls or floors.

c.             Special electrical, air conditioning or plumbing work.

d.                                      Location and dimensions of telephone
equipment rooms, and telephone and electrical outlets.

e.             Partitions - locations and type, including doors and hardware.

f.              Color selection of painted areas.

g.                                      Selection of floor covering (such as,
without limitation, carpet color) and any special wall covering.

Within 5 business days after the Proposed Architectural Plans have been
submitted to Tenant, Tenant agrees to provide the Architect with Tenant’s (a)
written approval of such Proposed Architectural Plans and to redeliver the
Proposed Architectural Plans to the Architect for submission to Landlord for
Landlord’s final approval, or (b) written disapproval of such Proposed
Architectural Plans stating in reasonable detail the reasons for such
disapproval and the corrections necessary, and to redeliver the Proposed
Architectural Plans to the Architect for revision.  Tenant’s approval of the
Proposed Architectural Plans will not be unreasonably withheld.  If Tenant so
disapproves such Proposed Architectural Plans, the Architect will modify the
Proposed Architectural Plans, taking into account the reasons given by Tenant
for disapproval, and will submit the revised Proposed Architectural Plans to
Tenant for approval. Within 5 business days after the revised Proposed
Architectural Plans have been submitted to Tenant, Tenant agrees to provide the
Architect with Tenant’s written approval of such revised Proposed Architectural
Plans and to redeliver the Proposed Architectural Plans to the Architect for
submission to Landlord for Landlord’s final approval.  If Tenant fails to
redeliver the Proposed Architectural Plans with Tenant’s approval (or
disapproval, with reasons stated) to the Architect within such 5 business day
period, or after the Architect’s revision of the Proposed Architectural Plans at
Tenant’s request, Tenant fails to redeliver the revised Proposed Architectural
Plans with Tenant’s approval to the Architect within such 5 business day period,
such failure shall constitute a Tenant Delay (as defined below).

 

 


--------------------------------------------------------------------------------




After final approval of the Proposed Architectural Plans by Landlord (as so
approved, the “Approved Architectural Plans”), Landlord will cause such Approved
Architectural Plans to be delivered to the Landlord’s engineer (the “Engineer”)
for the preparation of final mechanical and electrical plans and specifications
(the “Engineering Plans”; the Approved Architectural Plans and the Engineering
Plans are referred to collectively as the “Plans”).  For purposes of this Work
Letter, the “Work” means: (A) purchase and installation of the improvements and
items of work shown on the Plans, (B) installation of all telephone, voice/data
and computer cables, conduit and equipment, and (C) any demolition, preparation
or other work required in connection therewith.

2.             COST OF THE WORK; ALLOWANCE.

2.1           Cost of the Work.  Except for the Allowance to be provided by
Landlord as described below, Tenant will pay all costs (the “Cost of the Work”)
associated with the Work whatsoever, including, without limitation, all costs
for or related to:

a.             the so-called “hard costs” of the Work, including, without
limitation, costs of labor, hardware, equipment and materials, contractors’
charges for overhead and fees, and so-called Ageneral conditions” (including
rubbish removal, utilities, freight elevators, hoisting, field supervision,
building permits, occupancy certificates, inspection fees, utility connections,
bonds, insurance, and sales taxes);

b.             the so-called “soft costs” of the Work, including, without
limitation, the Space Plans, the Proposed Architectural Plans, the Approved
Architectural Plans, and the Engineering Plans, and all revisions to the
foregoing, and any and all engineering reports or other studies, reports or
tests, air balancing or related work in connection therewith; and

c.             an amount equal to 4% of the total of the costs described in
clauses a. and b. above, to cover Landlord’s overhead expenses and to compensate
Landlord for its services hereunder.

Within 15 days after the Plans are finalized, Landlord will obtain and furnish
to Tenant written estimates of the hard costs component of the Cost of the
Work.  Such estimates will contain a guarantied maximum or fixed price amount
(subject to unforeseen conditions, change orders, governmental requirements, and
the like).  Such price proposal will be subject to Tenant’s review and approval,
which will not be unreasonably withheld.  Unless otherwise agreed to in writing
by Tenant, Landlord will request the bids of three responsible contractors and
will select the lowest responsible bidder as the contractor for the Work.  If
Tenant fails to approve or disapprove in writing such estimates within 3
business days after Tenant’s receipt of such estimates, Tenant will be deemed to
have approved the lowest bidder, and Landlord may complete the Work without
further authorization or approval of Tenant.  The contractor whose bid is
selected by Landlord and approved or deemed approved (as provided above) by
Tenant is referred to as the “Contractor”.  Should Tenant desire to seek
adjustments of such price proposal, Tenant will work promptly with the Architect
and the Contractor to alter the Plans as necessary to cause the hard costs price
quotation based thereon to be acceptable to Tenant and to establish the revised
estimated Cost of the Work.  Upon determination of the revised estimated Cost of
the Work and initialing of the Plans, Tenant will be deemed to have given final
approval of the same, and Landlord will be deemed to

 

 


--------------------------------------------------------------------------------




have been authorized to proceed with contracting with the Contractor for the
performance of the Work in accordance with the Plans as so revised.  In the
event that the estimated Cost of the Work exceeds the Allowance, Tenant must
deposit with Landlord a sum equal to the difference between said estimated Cost
of the Work and the Allowance.  Any delay by Tenant in approving the estimated
Cost of the Work (beyond the three business days after Tenant’s receipt of the
price proposals), and in the event the estimated Cost of the Work exceeds the
Allowance, any delay (beyond 5 business days after Tenant’s receipt of a written
invoice for the same) in Tenant depositing with Landlord a sum equal to the
difference between said estimated Cost of the Work and Landlord’s Allowance,
will constitute a Tenant Delay.  Prior to commencing the Work, Landlord and the
Contractor will enter into a construction contract for the performance of the
Work called for by the Plans, for a price equal to or not to exceed the hard
cost component of the estimated Cost of the Work approved or deemed approved by
Tenant (subject to unforeseen conditions, change orders, governmental
requirements, and the like).

2.2           Allowance.  Landlord will provide a construction allowance (the
“Allowance”) of up to $337,042.00 toward the Cost of the Work.  The Allowance
may not be used for any other purpose, such as, but not limited to, furniture,
trade fixtures or personal property.  Landlord will have no obligation to
disburse the Allowance or any portion thereof so long as any Event of Default
(as defined in the Lease) exists and is continuing.  If all or any portion of
the Allowance is not used by December 31, 2006, Landlord will be entitled to the
savings and Tenant will receive no credit therefor.

2.3           Payment.  Landlord will pay the Cost of the Work up to, but not
exceeding, the Allowance.  The Allowance will be utilized before Tenant’s funds
deposited with Landlord for the excess of the Cost of the Work over the
Allowance.  To the extent that the estimated Cost of the Work exceeds the
Allowance, Tenant will pay the excess to Landlord pursuant to Section 2.1 and
2.4 of this Work Letter.  An amount equal to the total actual Cost of the Work
over the Allowance and over any amounts deposited with Landlord pursuant to
Sections 2.1 and 2.4 hereof will be paid by Tenant to Landlord upon substantial
completion of the Work, but in no case later than initial occupancy by Tenant. 
Tenant’s failure to pay or deposit, as the case may be, any amounts due Landlord
under this Work Letter when due will constitute a failure by Tenant to pay rent
when due under the Lease and will constitute an Event of Default by Tenant under
the Lease, and Landlord will have all of the remedies available to it under the
Lease for nonpayment of rent.

2.4           Tenant Initiated Change Orders.  If at any time after the Cost of
the Work is estimated, Tenant desires to make changes in the Plans, Tenant will
submit to the Architect any and all such proposed changes, and the Architect
will prepare for pricing by the Contractor working drawings and specifications
for any and all such desired changes.  All such changes will be subject to
Landlord’s approval, which will not be unreasonably withheld or delayed unless
such change would result in a material delay in the completion of the Work. 
Once accepted by Landlord, such changes will be processed as a formatted change
order under the Contract or other appropriate document, and all references in
this Work Letter to the “Plans” will be to the Plans adopted pursuant to the
procedures hereinabove set forth, as changed and modified pursuant to this
Section, and the Cost of the Work will be deemed to include the net aggregate
cost of such changes (after taking into account any savings effected by any such
change order).  If any such change Tenant desires to make in the Plans would
increase the estimated Cost of the Work in excess of the Allowance, Tenant

 

 


--------------------------------------------------------------------------------




may be required to deposit with Landlord the anticipated amount of such increase
in the Cost of the Work in excess of the Allowance as a condition to Landlord’s
approval of the Plans or any Tenant-initiated change orders thereto.

3.             SUBSTANTIAL COMPLETION; TENANT DELAY.  Subject to the other terms
and conditions of this Work Letter and the foregoing Amendment, Landlord will
proceed diligently with the performance of the Work.  The actual New Premises
Effective Date will be governed by the foregoing Amendment.  All work to be done
in the New Premises, including, without limitation, the Work, will be subject to
Landlord’s approval, and no work may be undertaken in the New Premises until
such approval is given.  The Work will be deemed substantially completed upon
(i) completion of construction of the Work in substantial accordance with the
Plans (excepting only such punch list items that will not materially adversely
affect Tenant’s occupancy and use of the New Premises for their intended
purpose) and (ii) if required by applicable law, Landlord’s receipt of a
temporary or permanent certification or other authorization from the applicable
governmental authority permitting occupancy of the New Premises, unless Tenant’s
actions or omissions have caused such approvals to be denied, in which case
Tenant will be deemed to have waived this condition.  For purposes of this Work
Letter, each one or more of the following constitutes a “Tenant Delay”:

a.             Tenant’s failure to approve or disapprove (with stated reasons)
the Proposed Architectural Plans within the required time, or Tenant’s proposing
changes to the Architectural Plans that are inconsistent with or beyond the
scope of work called for by the Space Plan or information theretofore furnished
by Tenant or its Space Planner to Landlord or the Architect; or

b.             Tenant’s disapproval of cost estimates for the Work; or

c.             Tenant’s request for materials, finishes or installations
constituting “long-lead items,” as reasonably determined by Landlord; provided,
however, that Landlord shall inform Tenant of any items that require long-lead
times upon receipt by Landlord of such information; or

d.             Tenant’s failure to respond within any of the time periods
specified herein, or Tenant’s failure to deposit (or delay in depositing) any
sum Tenant is obligated to deposit with Landlord; or

e.             Tenant’s request for changes in the Work, or in the Plans
(notwithstanding Landlord’s approval of any such changes) after Tenant’s
preliminary approval thereof, including, without limitation, any changes in the
Plans made at the request of Tenant upon Tenant’s receipt of the cost estimates
in accordance with Paragraph 2; or

f.              Any other act or omission by Tenant or its agents, including,
without limitation, the Space Planner, which directly or indirectly delays
completion of the Work or Landlord’s delivery to Tenant of possession of the New
Premises.

4.             ACCESS BY TENANT PRIOR TO NEW PREMISES EFFECTIVE DATE.  Landlord
will permit Tenant and Tenant’s agents to enter the New Premises prior to the
date specified as the New Premises Effective Date in order that Tenant may make
the New Premises ready

 

 


--------------------------------------------------------------------------------




for Tenant’s use and occupancy.  Such entry prior to the New Premises Effective
Date will constitute a license only and not a lease and such license will be
conditioned upon:  (a) Tenant working in harmony and not interfering with
Landlord and Landlord’s agents, contractors, workmen, mechanics and suppliers in
doing the Work, or the Work in the Building or with other tenants and occupants
of the Building; (b) Tenant obtaining in advance Landlord’s approval of the
contractors proposed to be used by Tenant and depositing with Landlord in
advance of any work (i) security satisfactory to Landlord for the completion
thereof, (ii) general contractor’s affidavit for proposed work and waiver of
lien from general contractor, all subcontractors and suppliers of material; (c)
Tenant furnishing Landlord with such proof of insurance and other security as
Landlord may reasonably require.  Tenant agrees that Landlord will not be liable
in any way for any injury, loss or damage which may occur to any of Tenant’s
property placed or installations made in the New Premises prior to the New
Premises Effective Date, the same being at Tenant’s sole risk and Tenant agrees
to protect, defend, indemnify and save harmless Landlord from all liabilities,
costs, damages, fees and expenses arising out of or connected with the
activities of Tenant or its agents, contractors, suppliers or workmen in or
about the New Premises or the Project.  Tenant further agrees that any entry and
occupation permitted under this paragraph will be governed by Paragraph 7 of the
Lease and all other terms of the Lease.

5.             WARRANTY.  Landlord will enforce for the full period thereof, any
warranties for the Work granted for the benefit of Landlord.

6.             MISCELLANEOUS.

A.            The New Premises must be keyed to permit entry by the Building
master key.

B.            Except to the extent otherwise indicated herein, the initially
capitalized terms used in this Work Letter will have the meanings assigned to
them in the Amendment to which this Work Letter is attached, or in the Lease.

C.            The terms and provisions of this Work Letter are intended to
supplement and are specifically subject to all the terms and provisions of
Amendment and the Lease.

D.            This Work Letter may not be amended or modified other than by
supplemental written agreement executed by authorized representatives of the
parties hereto.

E.             Any Space Plan or other plans that may be attached to or referred
to in this Work Letter are subject to the approval of the applicable
governmental authority, and will be subject to such revisions as may be required
by the applicable governmental authority.

F.             Landlord’s preparation or review and approval of the Plans and
the performance of the Work shall not create or imply any responsibility or
liability on the part of Landlord with regard to the completeness and design
sufficiency of both the Plans and the Work, or with regard to the compliance of
the Plans and the Work with all laws, rules and regulations of governmental
agencies.

 

 


--------------------------------------------------------------------------------




Attachment 1 to Exhibit B

Plans

 

 


--------------------------------------------------------------------------------


Exhibit C

Commencement Date Agreement

It is hereby agreed among the parties to that certain First Amendment to Lease,
dated                 , 2006, relating to the relocation of the Premises to
Suites 100 and 120, in the building located at 6625 The Corners Parkway,
Norcross, Georgia (the ALease@) between XTEND NETWORKS, INC., a Delaware
corporation (ATenant@), and I&G PEACHTREE CORNERS, L.L.C., a Delaware limited
liability company (ALandlord@) that:

The New Premises Effective Date under the First Amendment to Lease
is                    .

The Rent Effective Date under the First Amendment to Lease
is                   .

The Revised Term Expiration Date under the First Amendment to Lease
is                   .

The actual dates of the periods for which Base Rent are due are as follows:

PERIOD
(may be less than
12 calendar months)

 

BASE RENT
(annualized)

 

MONTHLY INSTALLMENTS
OF BASE RENT

 

 New Premises Effective Date (                   ) through the day immediately
preceding the Rent Effective Date (                   )

 

$

0.00

 

$0.00
($0.00 x 14,654 rsf ÷12)

 

 

 

 

 

 

 

 Rent Effective Date (                   ) through the last day of the first
Lease Year (                   )

 

$

263,772.00

 

$21,981.00
($18.00 x 14,654 rsf ÷ 12)

 

 

 

 

 

 

 

 First day of the second Lease Year (                   ) through the last day
of the second Lease Year (                   )

 

$

271,685.16

 

$22,640.43
($18.54 x 14,654 rsf ÷ 12)

 

 

 

 

 

 

 

 First day of the third Lease Year (                   ) through the last day of
the third Lease Year (                   )

 

$

279,891.36

 

$23,324.28
($19.10 x 14,654 rsf ÷ 12)

 

 

 

 

 

 

 

 First day of the fourth Lease Year (                   ) through the last day
of the fourth Lease Year (                   )

 

$

288,244.20

 

$24,020.35
($19.67 x 14,654 rsf ÷ 12)

 

 

 

 

 

 

 

 First day of the fifth Lease Year (                   ) through the last day of
the fifth Lease Year (                   )

 

$

296,890.08

 

$24,740.84
($20.26 x 14,654 rsf ÷ 12)

 

 

 

 

 

 

 

 First day of the sixth Lease Year (                   ) through the last day of
the Revised Term (                   )

 

$

305,829.00

 

$25,485.75
($20.87 x 14,654 rsf ÷ 12)

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Statement as of the
date hereof.

TENANT: XTEND NETWORKS, INC.

LANDLORD: I&G PEACHTREE CORNERS, L.L.C.

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

 

By:

 

 

Title:

 

 

 

Name:

 

 

Date:

 

, 200

 

 

 

Title:

 

 

 

 

Date:

 

, 200

 

 

 


--------------------------------------------------------------------------------